EXHIBIT 10.01

LOGO [g22997logo1.jpg]

SEPTEMBER 27, 2006

 

Re: Amended and Restated Transition Services & General Release Agreement

Dear Jim:

This Amended and Restated Transition Services & General Release Agreement (the
“Agreement”) supersedes the previous Transition Services & General Release
Agreement entered into by you and VeriSign. This Agreement will confirm that,
provided you sign and return this Agreement to me, your employment with
VeriSign, Inc. (“VeriSign”) will terminate effective March 3, 2007, unless
terminated sooner in accordance with the terms and conditions of this Agreement
(the “Termination Date”). In light of what VeriSign anticipates will be a
continuing need for your expertise during a transition period, in an effort to
ensure an amicable and smooth separation, and in consideration for your
execution of this Agreement, VeriSign is prepared to offer you a severance
package under the following terms and conditions:

1. Transition Services

A. You agree to continue in your role as General Counsel on a full-time basis
until September 30, 2006, unless your employment is terminated for cause before
that time pursuant to Section 3 below.

B. Until September 30, 2006, you agree to assist VeriSign, as may be reasonably
requested, with (1) its search for a successor General Counsel and (2) the
transition of your duties to a successor General Counsel. In the event that a
successor General Counsel is fully transitioned into his/her role before
September 30, 2006, you will remain employed on a full-time basis until
September 30, 2006, with responsibilities to be mutually agreed upon.

C. From October 1, 2006 through March 31, 2007, you will remain employed on a
part-time basis as an employee consultant. During this time, you agree to
provide legal services for the company on matters on an as-needed as-available
basis for up to forty (40) hours per month.

D. Upon the termination of your employment, you agree to sign a General Release
Agreement in the form attached as Exhibit A to this Agreement.

2. Consideration from VeriSign.

A. Salary. From the Effective Date of this Agreement through September 30, 2006,
VeriSign agrees to pay you a salary in the same amount as the salary it paid to
you immediately before the Effective Date of this Agreement, less standard
withholdings and deductions. Such payments shall be made according to VeriSign’s
standard salary payments schedule.

B. Monthly Retainer. From October 1, 2006 through March 31, 2007, VeriSign will
pay you a monthly retainer of Ten Thousand Dollars ($10,000), less standard
withholdings and deductions (the “Monthly Retainer”), provided you remain
employed by VeriSign during that time and provide legal services for the company
on an as-needed as-available basis for up to forty (40) hours per month if
requested by VeriSign.

C. Hourly Fee. From October 1, 2006 through March 31, 2007, VeriSign also will
pay you at an hourly rate of $250 per hour (the “Hourly Fee”) for your legal
services. In order for VeriSign to have the necessary



--------------------------------------------------------------------------------

information to pay you the appropriate Hourly Fee for your services, you agree
to submit to VeriSign a written summary of your hours worked for the month
within thirty (30) days of the end of the month in which the hours were worked.

D. Benefits. From the Effective Date of this Agreement until the Termination
Date, you will be provided health insurance, dental insurance and life insurance
benefits for yourself and your family all at the same level and rates as you
received immediately before the Effective Date of this Agreement. After
September 30, 2006, you will no longer accrue paid time off (“PTO”).

E. Vesting of Stock Options. For the purpose of clarification, from the
Effective Date of this Agreement until the Termination Date your unvested
VeriSign, Inc. stock options will continue to vest in accordance with the terms
and conditions of the applicable stock option plan.

F. Option Acceleration. In the event that VeriSign is acquired before the
Termination Date and subject to any change of the policy adopted by the
Compensation Committee of the Board affecting acceleration of options for all
Senior Vice Presidents in the event of a change of control, you will receive
acceleration of vesting of fifty percent (50%) of your then unvested options as
a Senior Vice President at the time of such an acquisition.

G. Accrued PTO. On or promptly following the Termination Date, you will receive
a paycheck for any PTO that you have accrued but not used as of the Termination
Date. Payment of accrued but unpaid PTO shall be based on your salary as a
full-time employee.

H. Travel & Related Expenses. For the purpose of clarification, during the time
you are providing services as an employee consultant you will be eligible to
receive reimbursement of any VeriSign work related travel costs and related
expenses in accordance with the terms and conditions of the VeriSign Travel and
Expense Reimbursement Policy.

I. Except as expressly provided for above, you shall not be entitled to any
other or further compensation, remuneration, reimbursement, payments, bonuses,
options, stock, or other equity issue of or from VeriSign.

3. Termination. VeriSign may only terminate your employment before March 31,
2007 for cause (“Cause”). For the purposes of this Agreement, “Cause” shall
include, but is not limited to: willful misconduct, gross negligence, theft,
fraud or other illegal conduct, refusal to perform your job duties, unlawful
harassment, and breach of any term of this Agreement. In the event that VeriSign
becomes aware of information that would justify terminating your employment for
Cause then VeriSign may terminate your employment for Cause at any time
effective immediately. In the event that VeriSign terminates your employment for
Cause then VeriSign shall pay you the amount due to you as of your Termination
Date but thereafter shall have no further payment obligations to you.

You may terminate your employment before March 31, 2007 for any reason upon
thirty (30) days prior notice. In the event you terminate your employment,
VeriSign shall have no further payment obligations to you.

4. Nonsolicitation. During the term of your employment with VeriSign and for one
year after the Termination Date, you agree that you will not solicit, encourage
or induce any VeriSign employee to terminate his/her employment with VeriSign
for the purpose of either working for you or any other entity. Notwithstanding
the foregoing, nothing in this Agreement shall prohibit any entity from hiring
any VeriSign employee who seeks employment on his/her own initiative with such
entity.

5. Severability. Should any provision of this Agreement be declared or
determined by a court of competent jurisdiction to be invalid or otherwise
unenforceable, the remaining parts, terms and provisions shall continue to be
valid, legal and enforceable, and will be performed and enforced to the fullest
extent permitted by law.

6. Employee Acknowledgements. You acknowledge that the amounts to be paid by
VeriSign under this Agreement are adequate consideration for your execution of
this Agreement. Your signing this Agreement will



--------------------------------------------------------------------------------

acknowledge that you are advised to consult with legal counsel, if you so
desire. This Agreement will be binding on your heirs, administrators,
representatives, executors, successors and assigns and will inure to the benefit
of VeriSign and its successors and assigns. Your signature below will indicate
that you are entering into this Agreement freely and with a full understanding
of its terms.

7. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. This Agreement may be signed via facsimile.

8. Entire Agreement. This Agreement contains the entire agreement between you
and VeriSign and supersedes all prior agreements or understandings between you
and VeriSign, or any entity that has been acquired by VeriSign, concerning your
employment with VeriSign and the other subject matters of this Agreement, with
the exception of any confidentiality agreement you may have entered into that
protects VeriSign’s confidential information or any agreement you may have
entered into that assigns ownership of intellectual property to VeriSign. No
changes to this Agreement will be valid unless in writing and signed by both you
and an authorized representative of VeriSign.



--------------------------------------------------------------------------------

Please indicate your acceptance of the foregoing by signing below and returning
the signed agreement to me.

 

Yours very truly,

/s/ Dana L. Evan

Dana L. Evan

Chief Financial Officer

I, JAMES M. ULAM, HAVE READ AND UNDERSTAND THIS AGREEMENT, AND I ENTER INTO IT
VOLUNTARILY, WITH FULL KNOWLEDGE OF ITS EFFECT.

 

/s/ James M. Ulam

    09/27/06   Signature     Date  

/s/ Frances Jennings

    09/27/06   Witness     Date  



--------------------------------------------------------------------------------

EXHIBIT A – GENERAL RELEASE AGREEMENT

LOGO [g22997logo2.jpg]

Dear Jim:

This will confirm that your employment with VeriSign, Inc., (“VRSN”), will
terminate effective                              (the “Termination Date”). The
benefits package being offered to you in an effort to ensure an amicable and
smooth separation is detailed in this Agreement between you and VRSN.

1. In consideration for the covenants and promises herein, and provided you sign
this Agreement, you will be provided with the following benefits:

1.1 VRSN will make payment to you in an amount equivalent to two months’ COBRA
premium (consistent with your current coverage levels), less standard
withholding and deductions, assuming you are eligible for COBRA through the VRSN
Medical, Dental and/or Vision Plans.

1.2 After the Termination Date, any remaining continuation and/or conversion
rights to health insurance benefits will be as provided by applicable law and
will follow under separate letter.

1.3 Except as provided for above, you shall not be entitled to any other or
further compensation, remuneration, reimbursement payments, options, stock, or
other equity issue of or from VRSN.

2. In consideration for the above benefits and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, your
signature below indicates your agreement as follows:

2.1 In keeping with our intent to allow for an amicable separation, and as part
of our accord, and deeming this Agreement to be fair, reasonable, and equitable,
and intending to be legally bound hereby, you agree to and hereby do, for
yourself and for each of your heirs, executors, administrators and assigns,
forever and irrevocably fully release and discharge VRSN (including any
subsidiary or affiliated entities, and all of their respective officers,
directors, employees, agents, attorneys, representatives, shareholders,
predecessors, successors, purchasers, assigns, and representatives)
(collectively the “VRSN Parties”) from any and all grievances, liens, suits,
judgments, claims, demands, debts, defenses, actions or causes of action,
obligations, damages, and liabilities whatsoever which you now have, have had,
or may have, whether the same be known or unknown, at law, in equity, or mixed,
in any way arising out of or relating in any way to any matter, act, occurrence,
or transaction that occurred before or as of the Effective Date of this
Agreement, including but not limited to your employment with VRSN and your
separation from VRSN. This is a General Release. You expressly acknowledge that
this General Release includes, but is not limited to, your release of any tort
and contract claims, arbitration claims, claims under any local, state or
federal law, wage and hour law, wage collection law or labor relations law, and
any claims of discrimination on the basis of age, race, sex, sexual orientation,
religion, disability, national origin, ancestry, citizenship, retaliation or any
other claim of employment discrimination or retaliation, and any claims under
the Civil Rights Acts of 1964 and 1991 as amended (42 U.S.C. §§ 2000e et seq.),
the Age Discrimination In Employment Act (29 U.S.C. §§ 621 et seq.), the
Americans With Disabilities Act (42 U.S.C. §§ 12101 et seq.), the Rehabilitation
Act of 1973 (29 U.S.C. §§ 701 et seq.), the Family and Medical Leave Act (29
U.S.C. §§ 2601 et seq.), the Fair Labor Standards Act (29 U.S.C. §§ 201 et
seq.), and any other claim under any law prohibiting employment discrimination
or relating to employment. You acknowledge that you are waiving and releasing
any rights you may have under the Age Discrimination in Employment Act of 1967
(“ADEA”) and that this waiver and release is knowing and voluntary. You further
acknowledge that you have been advised by this writing that: (i) You are advised
that you may consult with an attorney prior to executing this Agreement;
(ii) You have up to twenty-one (21) days within which to consider this
Agreement; (iii) You have seven (7) days following the execution of this
Agreement to revoke the Agreement; and (iv) this Agreement shall not be
effective until the revocation period has expired. You acknowledge that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which you were already entitled and is not an employment
benefit. You acknowledge that the amounts to be paid by VRSN under this
Agreement are adequate consideration for your execution of this Agreement and
for any and all outstanding obligations that may be owed to you by VRSN.



--------------------------------------------------------------------------------

You hereby knowingly waive any and all rights you have or may have under
Section 1542 of the California Civil Code. Section 1542 provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Notwithstanding Section 1542 of the Civil Code of California, you expressly
consent that this Agreement shall be given full force and effect according to
each and all of its expressed terms and provisions, including as well those
relating to unknown claims, charges, demands, suits, actions, causes of action
and debts, if any. You acknowledge that you understand the significance and
consequence of this specific waiver of Section 1542. You understand that this
Agreement is not an admission of liability under any statute or otherwise by
VRSN, and that VRSN does not admit but denies any violation of your legal
rights.

2.2 You represent that you have no lawsuits, claims, or actions pending in your
name, or on behalf of any other person or entity, against VRSN or any VRSN
Party. You also represent that you do not intend to bring any claims on your own
behalf or on behalf of any other person or entity against VRSN or any other VRSN
Party.

2.3 You represent that you are not aware of any possible claims by you other
than the claims that you have waived and released by this Agreement. You
acknowledge that you have been advised of your right to consult with legal
counsel and expressly agree to waive any rights you may have to any claims,
whether the facts or basis for any cause of action are known or unknown as of
the Effective Date of this Agreement, and acknowledge such waiver under any
common law principle or statute which may govern waivers of such claims.

2.4 You agree that you will not counsel or assist any attorneys or their clients
in the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints by any third party against VRSN and/or any VRSN
Party, unless under a subpoena or other court order to do so. You further agree
both to immediately notify VRSN upon receipt of any court order, subpoena, or
any legal discovery device that seeks or might require the disclosure or
production of the existence or terms of this Agreement, and to furnish, within
three (3) business days of its receipt, a copy of such subpoena or legal
discovery device to VRSN. You agree to make yourself available upon reasonable
notice from VRSN or its attorneys to provide testimony through declarations,
affidavits, depositions or at a hearing or trial, and to work with VeriSign in
preparation for such event, and to cooperate with any other reasonable request
by VRSN in connection with the defense or prosecution of any lawsuit to which
VRSN is a party currently pending or filed after the Termination Date.

2.5 You agree to keep confidential and not to use any trade secret, confidential
business or proprietary information which you acquired during your employment
with VRSN, including, but not limited to, any VRSN marketing, finance,
technology, or sales information, plans, or strategies. This is intended to
cover any information of a nature not normally disclosed by VRSN to the general
public. You agree that every term of this Agreement, including, but not limited
to, the fact that an agreement has been reached and the amount paid, shall be
treated by you as strictly confidential, and expressly covenant not to display,
publish, disseminate, or disclose the terms of this Agreement to any person or
entity.

2.6 You agree that from the date you receive this Agreement through the
Termination Date you will cooperate in performing work related tasks that may be
requested of you by VRSN and you acknowledge that, in its discretion, VRSN may
relieve you from performing all work related tasks even before the Termination
Date.

2.7 You agree to return to VRSN either on the Termination Date or on any earlier
date specified by VRSN any and all property of VRSN, including any files and any
documents prepared for or by VRSN, your computer, your ID badge and any other
property or equipment issued to you by VRSN.

2.8 You agree to refrain from making any derogatory or disparaging remarks,
statements or communications about VRSN.

2.9 Should any provision of this Agreement be declared or determined by a court
of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining parts, terms and provisions shall continue to be valid, legal and
enforceable, and will be performed and enforced to the fullest extent permitted
by law.



--------------------------------------------------------------------------------

2.10 You agree that this Agreement contains the entire agreement between you and
VRSN and supersedes all prior or contemporaneous agreements or understandings
between you and VRSN, or any entity that has been acquired by VRSN, on the
subject matters of this Agreement, except this Agreement does not supersede any
portion of any agreements you may have entered into that (i) provides greater
protection to VRSN’s confidential or proprietary information, or (ii) assigns
ownership to VRSN or any of its subsidiaries of inventions, developments,
patents, trademarks, copyrights, trade secrets or any other intellectual
property.

3. Please read this Agreement carefully. We will hold this offer open for
twenty-one (21) days, although we would hope to conclude this matter as quickly
as possible. Your signing this Agreement will acknowledge that you are advised
to consult with legal counsel, if you so desire. Your signature below also will
indicate that you are entering into this Agreement freely and with a full
understanding of its terms. If the terms stated above are acceptable, please
confirm your acceptance and agreement by signing your name below in front of a
witness, and then return to me the original Agreement signed by you. Please also
have the witness sign where indicated. Of course, you can make a copy of the
Agreement for yourself. You may revoke your acceptance of this Agreement at any
time within seven (7) days after you have returned this signed Agreement to me.
Revocation shall be made by delivering written notice of revocation to Human
Resources, 487 E. Middlefield Road, Mountain View, CA 94043, and must be
received no later than the seventh day after you return the signed Agreement.
This Agreement shall not become effective or enforceable until the date on which
the revocation period expires (the “Effective Date”) and only provided you have
not exercised your right to revocation. No changes to this Agreement will be
valid unless in writing and signed by both you and an authorized member of
VRSN’s Human Resources department.



--------------------------------------------------------------------------------

I thank you for your service to VRSN and wish you the best of luck in your
future endeavors. If you have any questions, or if there is anything that I can
do to help you, please feel free to contact me.

 

Very truly yours, Dana Evan Chief Financial Officer

I, JAMES ULAM, HAVE READ AND UNDERSTAND THIS AGREEMENT, AND I ENTER INTO IT
VOLUNTARILY, WITH FULL KNOWLEDGE OF ITS EFFECT.

 

 

   

 

 

Signature

    Date  

 

   

 

 

Witness

    Date  